DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “motor inlet hole” as recited in claims 10 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 11, it is unclear if the “a sealable drum lid” recited in line 4 of the claims is the same as the “a sealable lid” recited in line 17 of claim 10 or the “a seal lid” recited in line 20 of claim 11. 
Claims 12 – 18 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 10 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Forrester US 2012/0318753, in view of Palmer et al. US 4,894,881, in view of Buczek – Diesel Fuel from Used Frying Oil.
Regarding claim 10, Forrester discloses a system capable of removing and recycling used oil from a deep fryer which system comprises a drum (container body 50) covered by a sealable drum lid (lid 52), which lid has a top side, a bottom side and the bottom side faces inside the drum (paragraph [0012], [0013], and fig. 1 – 2).  A high temperature hose (hot contaminated oil) (pipe 58/hose and nozzle assembly 70) has a first end connected to the drum lid (connections 60) and a second end has a nozzle (72) (paragraph [0016], [0017], and fig. 2 – 3).  A vacuum unit (power unit 30) is at least attached to, that is built into the sealable drum lid and capable of generating suction (vacuum pump) through the high temperature hose from the second end of said hose toward the first end of said hose (paragraph [0012]).  
Claim 10 differs from Forrester in the prevention safety valve connecting to the vacuum unit through the motor inlet hole.
Palmer discloses a drum (reservoir 10) covered by a sealable drum lid (adapter 11), which lid has a top side, a bottom side, and the bottom side faces inside the drum 
Forrester in view of Palmer discloses the high temperature hose would be placed into an oil vessel of the deep fryer, the vacuum unit would be activated to suction the still hot used oil through the nozzle and through the hose and then into the drum (‘753, paragraph [0017] and [0018]).  Whilst Forrester in view of Palmer is silent regarding said oil being suctioned into the drum until the drum becomes full it would have been obvious to do so in order to efficiently use the system and reduce the transportation time required to transport the oil to a processing facility.  Further Forrester discloses the lid (52) would be securely locked in place by a locking mechanism (54), i.e. a ring clamp w to avoid spillage and thus waste of the used oil in the drum (paragraph [0013] and [0021]) during transportation to a biodiesel processor, thus reading on the sealable lid.
Claim 10 differs from Forrester in view of Palmer in transporting the drum to a biodiesel processor.
Buczek discloses that recycled waste oils have evolved as popular sources for the production of biodiesel, as they are inexpensive, offer the additional benefit of using substances which would otherwise have to be disposed of, that such use has long been recognized for environmental benefits, as a renewable, nontoxic, biodegradable fuel as opposed to petroleum diesel, and that biofuels have been commercially produced at least since 1992, (page 1, paragraph 4) making it abundantly obvious to transport the drum to a biodiesel processor for use in a recycling process that would convert what would otherwise be an environmental pollutant into an environmentally beneficial and renewable resource.  To therefore transport the drum to a biodiesel processor for use in a recycling process would have been and obvious matter of choice to the ordinarily skilled artisan.
Claim 11 is rejected for the same reasons given above in the rejection of claim 10.  
Further regarding claim 11 and the size of the drum, once it was known to provide a drum covered by a sealable drum lid it is not seen that patentability would be predicated on the particular size, in the case by volume, of said drum.   Limitations relating to the size of the drum are not sufficient to patentably distinguish over the prior art.  The mere scaling up of a prior art drum capable of being scaled up, if such were the case, would not establish patentability in a claim to an old drum so scaled (MPEP 2144.04 IV.A.).
Further regarding claim 11 and the high temperature hose being capable of withstanding a temperature of at least 400 degrees Fahrenheit, Forrester discloses the oil removed from a deep fryer would be hot (paragraph [0017]) enough to lead to serious burns (paragraph [0003]).  Once it was known that Forrester in view of Palmer in view of Buczek is providing a hose capable of withstanding oil hot enough to lead to serious burns it is not seen that patentability would be conferred on the specific temperature at which the material said hose would made from would be rated.  Nevertheless, Forrester discloses the hose and nozzle assembly would include nickel plated fittings and be NSF/US approved which is to say that the hose would be capable of withstanding temperatures of 400 degrees Fahrenheit (paragraph [0015]).
Further regarding claim 11 and the vacuum unit being capable of generating a 110 CFM free air flow through the high temperature hose from the second end  of said hose to the first end of said hose, once it was known to use a system capable of removing oil from a deep fryer it is not seen that patentability would be predicated on the specific free air flow the vacuum unit would be capable of generating absent clear and compelling evidence of the criticality of said free air flow as this would be seen as an obvious matter of design based on the rate at which one would desire to remove the oil from said deep fryer.
Regarding claim 12, once it was known to use the system of Forrester, in view of Palmer, in view of Buczek to remove oil from a deep fryer it is not seen that patentability would be conferred based on the number of times the steps of filling the drum would be repeated.  Further, the number of times required for the drum to become filled would be varied based on factors such as the amount of oil a particular deep fryer would hold, 
Regarding claim 13, once it was known to provide a high temperature hose for removing oil from a deep fryer it is not seen that patentability would be predicated on the particular size, in the case the diameter, of said hose.   Limitations relating to the diameter of the hose are not sufficient to patentably distinguish over the prior art.  The mere scaling up of a prior art hose capable of being scaled up, if such were the case, would not establish patentability in a claim to an old hose so scaled (MPEP 2144.04 IV.A.).
Regarding claim 14, Forrester discloses that direct contact with hot oils that would be removed from deep fryers can lead to serious burns and that one purpose of the system capable of removing oil from said deep fryers is to avoid the danger of such burns by avoiding the danger of handling the hot oil directly (paragraph [0003]), which is to say that Forrester is obviously disclosing said oil to be removed would have a temperature of at least 100 degrees Fahrenheit.
Regarding claim 15, Forrester clearly discloses the high temperature oil drop off pipe (58) connected to the high temperature hose is positioned away from the vacuum unit (exits the canister 50 through an opening 60 in the lid 52) (paragraph [0014] and fig. 1 and 2).
Regarding claim 16, once it was known to remove oil from a deep fryer it is not seen that patentability would be predicated on the amount of time required to remove all of the oil and food sediment from an oil vessel of said deep fryer.  Further, the amount of time that would be required to remove all of said oil and said sediment would be a function of various factors such as the volume of oil contained in a given fryer, the temperature of said oil as that would affect the viscosity of said oil, as well as the inches of mercury that a particular vacuum unit would be capable of providing.
Regarding claim 17, Forrester, in view of Palmer, in view of Buczek disclose the sealable drum lid having a built in vacuum unit and high temperature hose are modular relative to the drum (‘753, the power unit 30 is removable from the vacuum filtration device 10) (‘753, paragraph [0012]) (‘881, fig. 1 and 2 show the vacuum separable from the drum) so that after the drum becomes full the sealable drum lid having a built in vacuum unit and high temperature hose can be moved to a new empty drum.
Regarding claim 18, Forrester, in view of Palmer, in view of Buczek disclose the recycling process would produce biodiesel (Buczek, abstract).
Response to Arguments
Applicant’s arguments with respect to the claims have been fully and carefully considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the interest of furthering prosecution however the following comments are made.  
Applicant urges that the vacuum of Forrester is not “built into” the lid.  This urging is not found persuasive.
When mounted to the lid it is seen that as an attachment the vacuum unit is indeed a part of the lid since it is detached from the container when the lid is removed therefrom.  Further Palmer clearly shows it was well established in the art to provide a lid with a built in vacuum unit.
Regarding Forrester and the transport of oil from a deep fryer to a biodiesel producer applicant appears to urge that by so doing this would be contrary to the nature of the problem to be solved by Forrester.  This urging is not deemed persuasive.
Failure to replace the removed oil disclosed as being removed by Forrester in no way destroys the system of Forrester that would remove the oil from a deep fryer.  The omission of this step would have been obvious when it was desired to either use the removed oil for a purpose other than frying, such as the transport of oil that has been so depleted as to be of no further use for deep frying.  Further, teaching a way, that is, teaching another way is not seen as teaching away from the claimed invention.
Applicant and Austin Smock’s affidavit urges that the revenue derived from the use of the system as claimed is evidence of commercial success.  This urging is not found persuasive.
Here a basic statement that the revenue was generated only locally and not in a broad spectrum of businesses beyond the applicant’s immediate environs has been provided.  Further applicant has not provided any hard evidence of such commercial success such as a plurality of business testimonials, receipts, etc. commensurate in scope to the stated revenue.  
Regarding applicant’s and Austin Smock’s affidavit urging regarding a long felt but unmet need, as set forth in the rejections above the references taken as a whole obviously show and demonstrate that the applicant was not the first to invent a system and/or method of removing oil from a deep fryer.  Applicant provides but one testimonial which cannot be seen as compelling evidence of a long felt but unmet need across a wide range of customers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        02 December 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792